Citation Nr: 1629869	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  07-28 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits from the Department of Veterans Affairs (VA) on behalf of a minor child.


REPRESENTATION

Appellant represented by: Unrepresented

Veteran represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 decision by the VA Regional Office (RO) in Phoenix, Arizona.  The Board remanded this matter in March 2009 and May 2013.

The appellant is the Veteran's former spouse.  She brought this claim in March 2006 on behalf of the Veteran's then-minor child.  The record shows that the appeal was perfected prior to the child reaching turning 18 years of age, but that the child has since reached the age of majority.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking apportionment of the Veteran's disability compensation benefits from VA for a child of the Veteran in the custody of the appellant.  As noted above, the child was under 18 years of age at the time the appeal was perfected to the Board, but has since reached the age of majority.

A review of the record reveals that the Veteran is in receipt of a 100 percent rating for schizophrenia, paranoid type, and is under in-patient care.  VA has determined that the Veteran is not competent to handle the disbursement of funds, and a fiduciary has been appointed for the Veteran.

A general apportionment may be awarded if a veteran is not residing with his child and is not reasonably discharging his responsibility for the child's support.  38 C.F.R. § 3.450 (2015).  In addition, a special apportionment may be awarded without regard to any other provision regarding apportionment where hardship is shown to exist.  In such cases, pension, compensation, emergency officers' retirement pay, or dependency and indemnity compensation may be specially apportioned between the veteran and his children on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest, except as to those cases covered by 38 C.F.R. § 3.458(b) and (c).  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In this case, the child for whom apportionment is sought, M. E., turned 18 years of age during the pendency of the appeal.  However, as the Board noted in its May 2013 remand, the appellant has indicated that the child engaged in a course of instruction at an educational institution after her 18th birthday but prior to her 23rd birthday.  In addition, since the issuance of the May 2013 remand, the appellant submitted a statement indicating that the child is disabled due to mental illness, "never leaves the house", "is unable to be around people other than her immediate family", and "will never be able to work." See VA Forms 21-4138, Statement in Support of Claim, received in May 2013 and June 2013.  Thus, there is a possibility that apportionment may be warranted after the child's 18th birthday.  However, it is unclear from the record when the child engaged in the course of instruction at an educational institution.  In that regard, the Board notes that the appellant has indicated that the child "was attempting to pursue a career at an approved educational school two years ago", see VA Form 21-4138, received in June 2013, but has not provided dates or proof for such course of study.  Furthermore, it is unclear whether the child became disabled prior to her 18th birthday.  Therefore, the Board finds that a remand is required so that the appellant may be provided an opportunity to further identify the child's course of instruction at an educational institution and provide proof of such course of instruction, and to provide evidence as to when the child became disabled and incapable of self-support.

Moreover, the record does not include complete information as to the Veteran's financial status.  Specifically, the Veteran's fiduciary provided the Veteran's financial information covering only the period from August 2007 to August 2008.  As the claim for apportionment was received in March 2006, the Veteran's financial status for the period from March 2006 to July 2007 is also relevant to the matter on appeal.  In addition, as noted above, there is a possibility that apportionment may be warranted following the child's 18th birthday, which was in February 2008, due to the child's enrollment in a course of instruction at an approved educational institution and/or permanent incapability of self-support before the age of 18.  Therefore, the Veteran's financial status for the period after August 2008 may also be relevant to the matter on appeal.  In that regard, the Board notes that, pursuant to the May 2013 Board remand, the AOJ requested that the Veteran's fiduciary provide information as to the Veteran's expenses and payments from March 2006 to October 2007 and from September 2008 to February 2013, see notification letter dated in September 2014, but that the fiduciary did not respond.  The Veteran's financial status throughout the relevant period must be ascertained for a decision to be rendered.  As the record is absent for evidence of the Veteran's financial status for portions of the relevant period, a remand is required so that such information may be obtained from the Veteran's fiduciary.

Additionally, in the May 2013 remand, the Board also directed the AOJ to ascertain whether the Veteran's home has been foreclosed and whether the Veteran has paid child support to his former spouse.  The notification letter dated in September 2014 also requested that the fiduciary provide such information.  However, as noted above, the fiduciary did not respond to the September 2014 notification letter.  Whether the Veteran's home has been foreclosed and whether the Veteran has paid child support to his former spouse are both highly relevant in determining whether a general apportionment and/or special apportionment may be awarded.  See 38 C.F.R. §§ 3.450, 3.451.  Therefore, on remand, the Veteran's fiduciary should again be asked to provide this information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to determine whether the dependent status of the child for whom apportionment is sought changed over the course of the appeal.  Specifically, the appellant should provide evidence, including dates of enrollment, that the child pursued a course of instruction at an approved educational institution following her 18th birthday but prior to her 23rd birthday.  The appellant should also provide evidence as to when the child became permanently incapable of self-support.

2.  Contact the Veteran's fiduciary and request detailed financial information for the periods from March 2006 to July 2007.  The fiduciary must indicate whether the Veteran has paid child support to his former spouse for the child for whom apportionment is sought, M. E., and whether the Veteran has paid any medical expenses for M. E.  The fiduciary must also indicate whether the Veteran's home has been foreclosed.

If the appellant has provided evidence that the child pursued a course of instruction at an approved educational institution following her 18th birthday but prior to her 23rd birthday, then the Veteran's fiduciary must also provide information as to the Veteran's financial status during the period of the child's enrollment in that course of instruction.

If the appellant has provided evidence that the child became permanently incapable of self-support before the age of 18, then the Veteran's fiduciary must also provide information as to the Veteran's financial status from September 2008 through the present.

3.  Review the record to determine that all of the foregoing development has been completed, and arrange for any additional development indicated.  It is vital in this case that the Veteran's fiduciary provide information as to the Veteran's financial status for all periods during which the child for whom apportionment is sought, M. E., met the definition of "child" set forth in 38 U.S.C.A. § 101(4)(A) (West 2014) and 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015).  Absence of such information will result in a further remand by the Board.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the appellant is entitled to apportionment.  If the benefit sought remains denied, issue another supplemental statement of the case to the appellant, the Veteran's fiduciary, and the Veteran's representative.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


